Citation Nr: 0401621	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-19376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right hip scar.

2.  Entitlement to an increase in a 10 percent rating for a 
left hip scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambakopoulos, Counsel




INTRODUCTION

The veteran had active service from October 1952 to September 
1954.  

This case came to the Board of Veterans' Appeals (Board) from 
a December 1997 RO deicion which increased the rating for a 
right hip scar from 0 percent to 10 percent, and increased 
the rating for a left hip scar from 0 percent to 10 percent; 
the veteran appealed for even higher ratings.  In a November 
2002 decision, the Board denied these claims.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  By a May 2003 order, the Court granted an 
April 2003 motion by the VA Secretary to vacate the Board 
decision as to these issues and remand the case for further 
action.  

[As noted in the November 2002 Board decision, the Board 
itself was undertaking development of evidence on an 
additional issue of an increased rating for a right wrist 
disability.  Subsequently, the Board remanded that issue to 
the RO in December 2003, and such issue is not the subject of 
the present Board remand.]


REMAND

According to the VA Secretary's April 2003 motion and the May 
2003 Court order, concerning the issues of increased ratings 
for right and left hip scars, the Board must further address 
compliance with legal provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify the claimant as to evidence and information necessary 
to substantiate his claims, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  



In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claims for increased 
ratings for right and left hip scars, 
including notice as to what portion he is 
to provide and what portion the VA is to 
provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claims for increased ratings 
for right and left hip scars.  If the 
claims are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


